Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed after non-final office action on March 19, 2021 is acknowledged and entered.  Claims 1-24, 28, 35 were canceled, claims 25 and 27 were amended, and claims 46-55 were newly added.  Claims 25-27, 29-34, 36-55 are pending in the instant application.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 39-43 are withdrawn as being drawn to a non-elected invention.  Claims 25-27, 29-34, 36-38, 44-55 are examined on the merits of this office action.

Terminal Disclaimer(s)
The terminal disclaimer filed on March 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (i) US Patent No. 10,696,721 and (ii) US Patent No. 10,428,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The objections to claim 25 is withdrawn in view of amendment of the claims filed March 19, 2021.

The rejection of claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of amendment of the claims filed March 19, 2021.

The rejection of claims 25, 30-32, 35-38 and 44-45 on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-9 of U.S. Patent No 10428125 (referred to as US Patent No. ‘125) is withdrawn in view of filing and approval of a terminal disclaimer on March 19, 2021. 

The rejection of claims 25, 30-32, 35-38 and 44-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10696721 (referred to as US Patent No. ‘721) in view of Kimura (Clin Cancer Res. 2012 Feb 1; 18(3): 839–849) is withdrawn in view of filing and approval of a terminal disclaimer on March 19, 2021. 



New Objections
Claim 46 is objected to for the following informalities:  
Claim 46 is missing commas after multiple SEQ ID Nos.  For example, the limitation “A peptide comprising a sequence set forth in any one of SEQ ID NOs: 55, 122-126, 135-137 224 and 340-357 386-395 447-450 456, 451-453 481-501 503-507 508-532 527 534-537 and 549-554” should be replaced with A peptide comprising a sequence set forth in any one of SEQ ID NOs: 55, 122-126, 135-137, 224,, 386-395, 447-450, 456, 451-453, 481-501, 503-507, 508-532, 527, 534-537 and 549-554”.  

In addition to adding commas, Claim 46 repeats SEQ ID NO:527 (for example claim 46 claims SEQ ID NO:527 and SEQ ID Nos:508-532 which encompass SEQ ID NO:527).  Applicant should correct this error.

Claim 46 is objected to for missing the period at the end of the claim.

Claim 46 is objected to for the following informality: the limitation “A peptide comprising a sequence” should be replaced with –A peptide comprising the sequence-.

Claims 48-55 are objected to for the following informality: the limitation “wherein the peptide comprising a sequence” should be replaced with –wherein the peptide comprises the sequence set forth-.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
131, 132, or 133.”  Claim 27 is dependent on claim 25.  Claim 25 claims wherein L5 is SEQ ID Nos 46, 121, 132 and 133.  The limitation of wherein L5 is SEQ ID NO:131 found in instant claim 27 broadens the scope of claim 25 as the L5 defined in claim 25 does not encompass instant SEQ ID NO:131.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior art Made of Record
The closest prior art made of record is Cochran (WO 2012/064658 A1, cited in Applicant’s IDS).  Cochran teaches of a cystine knot peptide comprising the sequence GCPRILMRCKQDSDCLAGCVCGPNGFCG (see SEQ ID NO:1, truncated EETI-II) which meets the limitations of Z1 and Z2 being glycine, L2 comprising KQDSD (SEQ ID NO:93), L3 comprising LAG, L4 is Valine, L5 is GPNGF (instant SEQ ID NO:19).  The difference between the instant claims and Cochran is that L1 is not one of SEQ ID Nos:35, 127-129, 214 or 385 and L5 is not one of SEQ ID Nos:46, 121, 132-133.  The peptides of instant claim 25 are variants of EETI-II (variants of the L1 and L4 region) that bind to VEGFA.  

Allowable Subject Matter
Claims 25-26, 29-34, 36-38, 44-45, 47 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654